Citation Nr: 0024970	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  96-28 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1981 to 
June 1988.  He also served for unverified periods in the Army 
Reserve in 1991, 1992, and 1993.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a February 1996 rating 
decision in which the RO denied the veteran's claim for 
service connection for residuals of a right hand injury.  The 
veteran filed an NOD in March 1996, and the RO issued an SOC 
in June 1996.  The veteran filed a substantive appeal, also 
in June 1996.  In November 1996, the veteran testified before 
a Hearing Officer at the VARO in Pittsburgh.  A supplemental 
statement of the case (SSOC) was issued in January 1997.  
Thereafter, the veteran's appeal came before the Board, 
which, in a September 1997 decision, remanded the appeal to 
the RO for additional development.  An SSOC was issued in 
April 2000.  

The Board notes that the veteran had additionally filed an 
NOD with respect to the issue of an increased rating for a 
left ankle disorder.  The SOC also reflected a left ankle 
disorder as an issue on appeal.  Thereafter, the veteran's 
disability rating for his left ankle disorder was increased 
from 10 percent to 20 percent.  In a subsequent substantive 
appeal, the veteran did not list the issue of a left ankle 
disorder as an issue on appeal.  Furthermore, he gave 
testimony at his personal hearing as to only residuals of a 
right hand injury.  Therefore, the Board finds that the issue 
of an increased rating for a left ankle disorder has not been 
perfected, and is not before us at this time.  


FINDINGS OF FACT

1. While on active duty for training in July 1991, the 
veteran sustained a contusion of the right hand.  

2. During a VA examination in November 1994, the examiner, 
noting the veteran's history of injury to his right hand 
in 1991, reported a diagnosis of injury to both hands with 
status post fracture of the metacarpal middle finger, 
right hand.  

3. Competent lay and medical evidence has been submitted to 
establish a well-grounded claim for service connection for 
residuals of a right hand injury. 


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for residuals of a right hand injury.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he was medically discharged from active service in 1988 
due to chronic left ankle instability.  Subsequently, in 
April 1991, the veteran was medically examined for purposes 
of enlistment in the Army Reserve.  On clinical evaluation, 
no abnormal findings were reported with respect to his right 
hand.  

On July 29, 1991, during active duty for training, the 
veteran sought treatment for a right hand/wrist injury.  He 
reported that he had fallen while holding a compass in his 
left hand, and caught himself using his right hand.  He had 
been experiencing pain in his right hand since that time.  In 
reporting his medical history, the veteran indicated that, on 
July 18, 1991, he had injured his right hand when the hand 
had become jammed between two military cooking stoves he had 
been loading on a truck.  He had not sought treatment at that 
time.  The veteran reported that subsequently, on July 28, 
1991, he had again injured his right hand when he twisted the 
hand while carrying equipment.  

On initial examination, the medial aspect of the right wrist 
showed +2 edema, with tenderness on palpation.  The right 
wrist also exhibited limited range of motion, with no 
deformity noted.  On further clinical evaluation by a 
physician, the 4th and 5th metacarpals and adjacent carpal 
region of the right hand were noted as tender, with moderate 
swelling.  The physician appeared to note that an X-ray had 
revealed no fracture.  The physician's assessment was 
contusion of the right hand.  Treatment called for Indocin, 
to be taken with food.  In addition, a DD Form 689 
(Individual Sick Slip), dated July 29, 1991, noted in the 
"Remarks" section that the veteran had a broken wrist and 
that he was permitted only light use of his right hand.  The 
Form 689 was signed by the same physician who had diagnosed 
the veteran with a contusion of the right hand.  Furthermore, 
a DA Form 2173 (Statement of Medical Examination and Duty 
Status), noted that the veteran had suffered a contusion of 
the right hand and wrist.  It was also noted that the veteran 
had been on active duty for training with the Army Reserve 
from July 22, 1991, to August 2, 1991. 

Thereafter, in August 1994, the veteran submitted to the RO a 
VA Form 21-4138 (Statement in Support of Claim), in which he 
filed a claim for service connection for residuals of a right 
hand injury.  That same month, the RO received medical 
records from the VA Medical Center (VAMC) in Pittsburgh, 
dated from July 1993 to August 1994.  These records pertained 
to the veteran's treatment for his left ankle.  Additionally, 
the RO received medical records from Louis Glasso, M.D., 
dated from April 1993 to December 1993.  These records 
reflected treatment for the veteran's back.  In particular, a 
Functional Capacity Evaluation Test noted, with respect to 
"hand function", that the veteran had no restrictions.  

In October 1994, the veteran was medically examined for VA 
purposes.  He reported suffering a right hand injury in 1991, 
which resulted in a fracture of the right middle finger 
metacarpal.  The veteran complained of ongoing pain, worse 
with activity and inclement weather, and a decrease in grasp 
strength.  On clinical evaluation, the veteran could not 
touch the transverse palmar fold with his fingers, and the 
thumb was noted not to approximate even closely.  The 
examiner also indicated that one could palpate a right middle 
finger metacarpal bony mass which protruded from the general 
volar surface.  The examiner's diagnosis included injury to 
the right hand with status post fracture of the metacarpal 
middle finger.  In addition, a radiographic study of both 
hands was normal, revealing no evidence of arthritis or 
fracture.  

In December 1994, the RO received VAMC Pittsburgh medical 
records, dated from May 1994 to October 1994.  These records 
reflected treatment of the veteran's left ankle.  In March 
1996, the RO received VAMC Pittsburgh medical records, dated 
from January 1995 to March 1996.  These records also 
reflected the veteran's treatment for a left ankle disorder.  

In November 1996, the veteran testified before a Hearing 
Officer at the VARO in Pittsburgh.  He reported that he had 
injured his right hand in 1991 in the Army Reserve while 
stationed at Fort Pickett in Virginia.  The veteran testified 
that he had attempted to obtain his service medical records 
from the military hospital that had treated his right hand, 
as well as from the 99th Army Reserve Command (ARCOM), and 
from the National Personnel Records Center (NPRC) in St. 
Louis.  He stated that he had been told by these facilities 
that his reserve unit had his records.  The veteran stated 
that he had then called his unit but had been told by them 
that they did not have his records.  The veteran complained 
that his right hand lacked grip strength, and thus affected 
his functional ability, and that he had a large lump on his 
hand due to a fracture.  

In addition, when asked if he had been told, after his injury 
July 29, 1991, that he had fractured a bone in his right 
hand, the veteran did not report having been given that 
information.  He reported that treatment at that time 
included the use of an ace bandage and ice.  Furthermore, the 
veteran indicated that his hand was not casted but that he 
was given a sleeve/splint.  

That same month, November 1996, the veteran submitted copies 
of his Army Reserve personnel records.  In particular, these 
records reflected orders, dated in June 1991, for active duty 
for training for the period July 20, 1991, to August 3, 1991.  
Furthermore, a copy of a diploma, dated in March 1993, 
reflected the veteran's completion of a basic noncommissioned 
officer course for reserve components.  

Thereafter, the RO received a "buddy" statement from a 
soldier who reported having been a member of the veteran's 
unit at Fort Pickett.  He noted that the veteran had injured 
his hand during annual training in 1991, and that he could 
recall that the veteran's hand had become swollen, and had 
given him problems during the remaining period of training.  

In November 1997, the RO requested any medical examination 
reports associated with the veteran, from the U.S. Postal 
Service (USPS).  No response from USPS is of record.  In a 
January 1998 VA Form 119 (Report of Contact), the veteran was 
noted as not having any new additional evidence with respect 
to his claim.  

Also in January 1998, the RO received from NPRC what they 
reported as all of the veteran's available service medical 
records that had been located.  In addition, it was noted, in 
a VA Form 21-3101 (Request for Information) accompanying the 
records, that a copy of the veteran's DD-Form 214, reflecting 
his active service with the Regular Army, was the only DD-214 
that had been found.  Furthermore, NPRC noted that copies of 
the veteran's enlistment contract pages had been included to 
help verify his service with the Army Reserve.

II.  Analysis

The present appeal arises from an original claim for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999), req. for en banc consid. denied, 
13 Vet.App. 205 (1999) (per curiam).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

We are aware that the Federal Circuit Court of Appeals has 
held that the function of the well-groundedness requirement 
"dictates that the threshold for the standard, the 
claimant's burden of persuasion, be low, as a high threshold 
risks the elimination of potentially meritorious claims, 
which would undermine the entire veteran-friendly nature of 
the veteran's claim system."  See Hensley v. West, 212 F.3d 
1255, 1261 (Fed. Cir. 2000).  Furthermore, the Federal 
Circuit has also held that the evidentiary threshold for 
establishing a well-grounded claim is low, and requires only 
that the claim be "plausible" or "capable of 
substantiation," and that "[s]uch a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]."  See Epps v. Gober, supra.  

In this instance, as noted above, the record documents that 
the veteran suffered a right hand contusion in service while 
on active duty for training in 1991.  It appears, from the 
corresponding treatment record, that an X-ray of the right 
hand was normal.  However, an Individual Sick Slip, signed by 
the same examining physician who diagnosed the veteran's 
right hand contusion, noted that the veteran had a broken 
wrist and that he was only permitted light use of his right 
hand.  No separation examination from that period of active 
duty for training is of record.  While there is no evidence 
of post-service treatment for any residuals of the veteran's 
in-service right hand injury, the veteran has contended that 
he experiences pain in his right hand, that the hand lacks 
grip strength, and that his ability to use the hand 
effectively is compromised.  He has also complained of a 
large lump on the volar surface of his middle finger.  

The Board notes that, in 1994, the VA examiner did not 
explicitly opine that the veteran's diagnosed right hand 
disorder was directly attributable to his right hand injury 
suffered in service.  We recognize that the Court of Appeals 
for Veterans Claims has made it clear that a physician's 
statement which essentially recounts generic principles about 
the etiology of a claimed disorder is insufficient to well 
ground a claim, because what is needed is medical opinion 
evidence specifically relating the individual claimant's 
condition to service.  See Sacks v. West, 11 Vet. App. 314 
(1998); Beausoleil v. Brown, 8 Vet.App. 459 (1996).  We note 
however that, the use of cautious or equivocal language does 
not necessarily always express inconclusiveness in a doctor's 
opinion as to etiology.  See Lee v. Brown, 10 Vet. App. 336, 
339 (1997), holding that "an etiological opinion should be 
viewed in its full context, and not characterized solely by 
the medical professional's choice of words."  

Accordingly, in keeping with the holdings of the Federal 
Circuit Court of Appeals in Hensley and Epps, supra, the 
Board finds the veteran has submitted a well-grounded claim 
for service connection for residuals of a right hand injury.  
In so finding, the Board notes there is evidence of a current 
disability; lay evidence of in-service occurrence of an 
injury; and medical evidence, however inconclusive, relating 
the veteran's disability to service.  This, of course, does 
not mean the claim will be granted, but the RO will conduct a 
new adjudication, following additional development as 
outlined below, and determine whether service connection 
should be granted based on a merits analysis of the claim.  


ORDER

To the extent the Board has determined that the veteran's 
claim for service connection for residuals of a right hand 
injury is well grounded, the appeal is granted.

REMAND

In considering the veteran's claim for residuals of a right 
hand injury, and as noted in the body of this decision, the 
Board finds the veteran has submitted a well-grounded claim.  
However, in reviewing the 1994 VA examination report, we note 
that the examiner appears not to have reviewed the veteran's 
service medical records, and thus his opinion is based, in 
major part, on the veteran's history.  In addition, the Board 
is aware that the veteran had been diagnosed with a fractured 
wrist at the time of his right hand injury in July 1991.  No 
treatment for a fractured wrist, or additional treatment for 
a contusion of the right hand, is of record.  Furthermore, 
there is no separation medical examination by which to assess 
the veteran's physical condition at the time of his leaving 
active duty for training status in August 1991.  

The Board thus concludes that a more precise medical opinion, 
based upon all pertinent records, including the available 
service medical records, would be useful to ensure that an 
equitable disposition of the veteran's appeal is obtained.  
In this respect, it would be beneficial to the Board to have 
an examiner discuss medical evidence pertaining to the 
veteran's right hand/wrist injury in service, and the 
relationship, if any, to his current right hand disability.  



Therefore, while the Board regrets the additional delay, this 
case is REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for any right hand disorder.  
The RO should request that the veteran 
furnish signed authorizations for release 
to the VA of medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records, and any additional VA medical 
records not already on file which may 
exist, and incorporate them into the 
claims folder.  

2. The veteran should then be scheduled for 
a VA examination to evaluate the nature, 
extent, and etiology of residuals of his 
right hand injury.  Before evaluating the 
veteran, the examiner should review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  In particular, the examiner 
should furnish an opinion as to whether 
it is likely that the veteran's current 
right hand disability, to include pain, 
loss of grip strength, and limitation of 
motion of the fingers, is a residual of 
his right hand injury suffered in service 
in 1991.  In rendering this opinion, the 
examiner is requested to compare and 
contrast findings from the veteran's Army 
Reserve medical records, and his October 
1994 VA examination report, with any 
current clinical findings revealed on 
examination.  

3. The RO should then adjudicate the 
veteran's claim for service connection 
for residuals of a right hand injury, on 
its merits, considering all the evidence 
of record.  If the adjudicative action 
concerning the veteran's claim remains 
adverse to the veteran in any aspect, he 
and his accredited representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) and given an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



